DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al., US 2021/0073514 A1 (Sangala).
Regarding claim 1, Sangala teaches a method, comprising: 
determining, by a system comprising a processor (a system comprising one or more processors) ([0009]), an anchor word in a visual image based at least in part on analyzing the visual image and a group of anchor words (identifying an anchor word from a group of anchor words in an image for optical character recognition (OCR)) ([0034-0035]), wherein the group of anchor words comprises the anchor word (wherein the group of anchor words such as “signature”, “signed”, and “affixed” include the anchor word “signature”) (Figs. 3A and 3B; [0035]); 
determining, by the system (a system comprising one or more processors) ([0009]), a first location of a text string within the visual image (a bounding box that includes a text string in a first location) (Fig. 3F; [0043-0044] and [0054]) based at least in part on a second location determined for the anchor word (based on the location of the anchor word; such as anchor word 325) (Fig. 3F; [0044] and [0054]), wherein the text string is determined to be associated with the anchor word based at least in part on a proximity of the first location to the second location (wherein the text is determined to be associated with the anchor word based on in part to the proximity to the known location of the anchor word) (Fig. 3F; [0044] and [0054]); and 
determining, by the system (a system comprising one or more processors) ([0009]), characters of the text string based at least in part on the anchor word and features of the text string extracted from a bounding box (the signature is extracted in the bounding box) (Fig. 3F; [0054]) associated with the text string (determining the text string as the signature based on the anchor word and features of the text string in the bounding box, such as the length, aspect ratio, density of pixels, and/or input from a machine learning analysis of the contents) (Fig. 3F; [0054]). 
Although Sangala does not explicitly state determining characters of the text string, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since Sangala teaches a convolutional neural net to differentiate between different classes, such as typewritten words, numbers, handwritten printed text, and/or handwritten signatures ([0045]) that it obviously teaches determining the characters of the string being one of the different classes.

Regarding claim 2, Sangala teaches wherein the text string is an alphanumeric text string comprising alphanumeric characters (wherein the text string is a signature comprising alphanumeric characters) (Fig. 3F; [0054]).  

Regarding claim 4, Sangala teaches wherein the bounding box is a first bounding box (wherein the bounding box around the text string of a signature is one of a plurality of bounding boxes) (Fig. 3F, item 335; [0034] and [0054]), and wherein the method further comprises: 
performing, by the system (a system comprising one or more processors) ([0009]), a text detection analysis on the visual image using a trained neural network (text detection based on the ability to differentiate between different classes, such as typewritten words, numbers, handwritten printed text, and/or handwritten signatures using a convolutional neural net with a multi-class classifier) ([0045]); 
identifying, by the system (a system comprising one or more processors) ([0009]), candidate text strings in the visual image based at least in part on the text detection analysis, wherein the candidate text strings comprise the text string (using the text detection analysis to determine a relative confidence in classification as a signature compared to classification as another kind of information) ([0045]); 
applying, by the system (a system comprising one or more processors) ([0009]), a second bounding box to the anchor word (providing a bounding box around the anchor word 325) (Fig. 3C; [0051]) and bounding boxes to the candidate text strings (bounding boxes to other words noted by the OCR) (Fig. 3C; [0051]), wherein the bounding boxes comprise the first bounding box applied to the text string (wherein the bounding boxes can include the box around the signature) (Fig. 3F; [0054]); and 
providing, by the system (a system comprising one or more processors) ([0009]), an anchor word image of the anchor word in the second bounding box and individual text string images of the candidate text strings in the bounding boxes as an output (providing an output with the anchor word in a bounding box and candidate text strings in bounding boxes) (Fig. 3C; [0051]).  

Regarding claim 15, Sangala teaches a system (a system comprising one or more processors) (Fig. 5; [0009] and [0067]), comprising: a memory that stores computer executable components (memory 910 that stores computer programs) (Fig. 5; [0069]); and a processor that executes computer executable components stored in the memory, wherein the computer executable components (wherein the one or more processors execute instructions stored in memory 910) (Fig. 5; [0009] and [0069]) comprise: 
an information management component that determines a context item of information in an image based at least in part on analyzing the image (identifying an anchor word (i.e. context item) from a group of anchor words in an image for optical character recognition (OCR)) ([0034-0035]) and a group of context items of information (wherein the group of anchor words such as “signature”, “signed”, and “affixed” include the anchor word “signature”) (Figs. 3A and 3B; [0035]), determines a first location of an item of text information within the image (a bounding box that includes a text string in a first location) (Fig. 3F; [0043-0044] and [0054]) based at least in part on a second location determined for the context item of information (based on the location of the anchor word; such as anchor word 325) (Fig. 3F; [0044] and [0054]), and determines that the item of text information is a target item of text information (determining that the text information is a signature) ([0054]) and characters of the item of text information based at least in part on the context item of information (based on the proximity to the known location of the anchor word) ([0054]) and features of the item of text information extracted from a bounding box (the signature is extracted in the bounding box) (Fig. 3F; [0054]) associated with the item of text information (determining the text string as the signature based on the anchor word and features of the text string in the bounding box, such as the length, aspect ratio, density of pixels, and/or input from a machine learning analysis of the contents) (Fig. 3F; [0054]), wherein the group of context items of information comprises the context item of information (wherein the group of anchor words such as “signature”, “signed”, and “affixed” include the anchor word “signature”) (Figs. 3A and 3B; [0035]), and wherein the item of text information is determined to be associated with the context item of information based at least in part on a relative locational relationship between the first location and the second location (wherein the text is determined to be associated with the anchor word based on in part to the proximity to the known location of the anchor word) (Fig. 3F; [0044] and [0054]); and 
an interface component that presents at least one of the context item of information or the item of text information (an interface that presents the signature for verification) ([0055-0056]).  
Although Sangala does not explicitly state determining characters of the text string, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since Sangala teaches a convolutional neural net to differentiate between different classes, such as typewritten words, numbers, handwritten printed text, and/or handwritten signatures ([0045]) that it obviously teaches determining the characters of the string being one of the different classes.

Regarding claim 18, Sangala teaches wherein the computer executable components comprise an artificial intelligence component (convolutional neural network) ([0045]) that is trained based at least in part on a group of training example images (training a convolutional neural net) ([0045]) comprising training data relating to items of text information and the group of context items (the trained convolutional neural net) ([0045-0046]), and wherein the artificial intelligence component predicts that the item of text information is the target item of text information (predicting that the text string is the signature based on the high confidence of the bounding box that contains a signature based on the convolutional neural net) ([0045-0046]) and predicts the characters of the item of text information based at least in part on results of performing an artificial intelligence analysis on the image or information relating to the image (predicting the characters in the text string having a high confidence in containing a signature based on their classification) ([0045-0046]).  

Regarding claim 19, Sangala teaches a non-transitory machine-readable medium (computer readable storage medium such as a computer) ([0066]), comprising executable instructions (comprising computer system-executable instructions) ([0066]) that, when executed by a processor, facilitate performance of operations (that are executed by the computer) ([0066-0067]), comprising: 
determining a context item in a visual image based at least in part on analyzing the visual image and a set of context items (identifying an anchor word from a group of anchor words in an image for optical character recognition (OCR)), wherein the set of context items comprises the context item (wherein the group of anchor words such as “signature”, “signed”, and “affixed” include the anchor word “signature”) (Figs. 3A and 3B; [0035]); 
determining a first location of an item of text information within the visual image (a bounding box that includes a text string in a first location) (Fig. 3F; [0043-0044] and [0054]) based at least in part on a second location determined for the context item (based on the location of the anchor word; such as anchor word 325) (Fig. 3F; [0044] and [0054]), wherein the item of text information is determined to be associated with the context item based at least in part on a proximity of the first location to the second location (wherein the text is determined to be associated with the anchor word based on in part to the proximity to the known location of the anchor word) (Fig. 3F; [0044] and [0054]); and 
determining that the item of text information is a target item of text information and characters of the item of text information based at least in part on the context item and features of the item of text information extracted from a bounding box (the signature is extracted in the bounding box) (Fig. 3F; [0054]) associated with the item of text information (determining the text string as the signature based on the anchor word and features of the text string in the bounding box, such as the length, aspect ratio, density of pixels, and/or input from a machine learning analysis of the contents) (Fig. 3F; [0054]).  
Although Sangala does not explicitly state determining characters of the text string, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since Sangala teaches a convolutional neural net to differentiate between different classes, such as typewritten words, numbers, handwritten printed text, and/or handwritten signatures ([0045]) that it obviously teaches determining the characters of the string being one of the different classes.

Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al., US 2021/0073514 A1 (Sangala), and further in view of Smith et al., US 2017/0372439 A1 (Smith).
Regarding claim 3, Sangala teaches further comprising: 
determining, by the system (a system comprising one or more processors) ([0009]), whether an orientation of the visual image is at an angle other than zero degrees based at least in part on an orientation analysis of a text orientation of at least one of the anchor word or the text string associated with the zero degrees (determining if the orientation of the image is at an angle rather than horizontal based on the text orientation of the signature) ([0030] and [0056]); 
determining, by the system (a system comprising one or more processors) ([0009]), that the orientation of the visual image is at the angle other than the zero degrees based at least in part on the text orientation associated with the zero degrees indicating that the orientation of the visual image is at the angle other than the zero degrees (determining that the text orientation is non-horizontal, i.e. an angle that is not zero degrees) ([0030] and [0056]); and 
in response to determining that the orientation of the visual image is at the angle other than the zero degrees (determining the contents are printed at an angle and thus the contents are non-horizontal within the captured image) ([0030] and [0056]), adjusting (deskewing based on rotation) ([0030] and [0056]), by the system (a system comprising one or more processors) ([0009]), the orientation of the visual image to re-orient the text orientation of at least one of the anchor word or the text string to align or substantially align at least one of the anchor word or the text string associated with the zero degrees (aligning the text string and/or anchor word to be substantially horizontal) ([0030] and [0056]).  
However, Sangala does not explicitly state using an “orientation line” to determine the orientation angle and use the “orientation line” to correct the text orientation.
Smith teaches a system and method for efficiently and securely converting physical documents into structured data stored in databases (Abstract); wherein determining an angle 908 (skew) based on the identified line 905 (Fig. 9; [0130]); and wherein after determining the angle 908 performing a de-skewing operation to rotate the document to be associated with zero degrees to eliminate the skew (Fig. 9; [0132-0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangala to include detecting the angle based on an orientation line since orienting the scanned document to the target orientation reduces errors in text recognition operations (Smith; [0133]).

Regarding claim 17, Sangala teaches wherein the computer executable components (wherein the one or more processors execute instructions stored in memory 910) (Fig. 5; [0009] and [0069]) comprise an orientation component that determines whether an orientation of the image is at an angle other than zero degrees based at least in part on an orientation analysis of a text orientation of at least one of the context item of information or the item of text information relative to an associated with the zero degrees (determining if the orientation of the image is at an angle rather than horizontal based on the text orientation of the signature) ([0030] and [0056]), and wherein, in response to determining that the orientation of the image is at the angle other than the zero degrees based at least in part on the orientation analysis (determining that the text orientation is non-horizontal, i.e. an angle that is not zero degrees) ([0030] and [0056]), the orientation component modifies the orientation of the image (deskewing based on rotation) ([0030] and [0056]) to re-orient the text orientation of at least one of the context item of information or the item of text information to align or substantially align at least one of the context item of information or the item of text information associated with the zero degrees (aligning the text string and/or anchor word to be substantially horizontal) ([0030] and [0056]).  
However, Sangala does not explicitly state using an “orientation line” to determine the orientation angle and use the “orientation line” to correct the text orientation.
Smith teaches a system and method for efficiently and securely converting physical documents into structured data stored in databases (Abstract); wherein determining an angle 908 (skew) based on the identified line 905 (Fig. 9; [0130]); and wherein after determining the angle 908 performing a de-skewing operation to rotate the document to be associated with zero degrees to eliminate the skew (Fig. 9; [0132-0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangala to include detecting the angle based on an orientation line since orienting the scanned document to the target orientation reduces errors in text recognition operations (Smith; [0133]).

Claim(s) 5-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sangala et al., US 2021/0073514 A1 (Sangala), and further in view of Aggarwal et al., US 2021/0397986 A1 (Aggarwal).
Regarding claim 5, Sangala teaches wherein the bounding box is a first bounding box (wherein the bounding box around the text string of a signature is one of a plurality of bounding boxes) (Fig. 3F, item 335; [0034] and [0054]), and wherein the method further comprises: wherein the respective candidate text strings in the respective bounding boxes comprise the text string in the first bounding box (wherein the bounding box around the text string of a signature is one of a plurality of bounding boxes) (Fig. 3F, item 335; [0034] and [0054]); and predicting, by the system (a system comprising one or more processors) ([0009]), respective characters of the respective candidate text strings of the respective individual text string images (predicting the characters in the text string having a high confidence in containing a signature based on their classification) ([0045-0046]), wherein the respective characters of the respective candidate text strings comprise the characters of the text string (the characters in the text string having a high confidence in containing a signature based on their classification) ([0045-0046]).
However, Sangala does not explicitly state “transforming, by the system, respective individual text string images of respective candidate text strings in respective bounding boxes to generate respective normalized individual text string images of the respective candidate text strings in the respective bounding boxes”, “extracting, by the system, respective features from the respective normalized individual text string images; and sequence modeling, by the system, the respective features of the respective normalized individual text string images”.
Aggarwal teaches document structure extraction ([0001]); transforming, by the system (extraction system 100) (Fig. 1; [0051]), respective individual text string images of respective candidate text strings in respective bounding boxes (wherein the text is in respective bounding boxes) ([0076]) to generate respective normalized individual text string images of the respective candidate text strings in the respective bounding boxes (normalizing the bounding boxes in sequence) ([0077]), extracting, by the system, respective features from the respective normalized individual text string images (extracting the text string images using the extraction system) ([0061] and [0081]); and sequence modeling (LSTM-based sequential association model) ([0084]), by the system (extraction system 100) (Fig. 1; [0051]), the respective features of the respective normalized individual text string images (the input being the ordered sets of normalized bounding boxes and text contents) ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangala to include normalization and sequence modeling since it allows for more accurate segmentation techniques (Aggarwal; [0177]).

Regarding claim 6, Sangala teaches further comprising: determining, by the system (a system comprising one or more processors) ([0009]), respective locations of the respective bounding boxes of the respective candidate text strings within the visual image in relation to the second location of a second bounding box of the anchor word (detecting a plurality of bounding boxes the surround respective candidate strings, with different locations than the bounding box of the anchor word) (Figs. 3C, 3E, and 3F; [0049-0054]), wherein the respective locations comprise the first location of a first bounding box of the text string within the visual image (wherein there is a bounding box over the signature) (Figs. 3E and 3F; [0034] and [0049-0054]); and performing, by the system (a system comprising one or more processors) ([0009]), a bounding box prediction to predict that the first bounding box of the text string is a bounding box of interest that contains the text string based at least in part on the first location of the first bounding box of the text string within the visual image relative to the second location of the second bounding box of the anchor word as compared to other locations of other candidate text strings within the visual image relative to the second location of the second bounding box of the anchor word (wherein the bounding box around the signature is selected instead of the other bounding boxes in part because of the proximity of the bounding box being close to the bounding box of the anchor word) (Fig. 3F; [0054]).  

Regarding claim 7, Aggarwal teaches further comprising: performing, by the system (extraction system 100) (Fig. 1; [0051]), inline grouping of the respective bounding boxes of the respective candidate text strings with respect to the second location of the second bounding box of the anchor word (sorting the nearby form elements based on natural reading order of its bounding box) ([0075]); and determining, by the system (extraction system 100) (Fig. 1; [0051]), a subgroup of the respective bounding boxes of the respective candidate text strings that are in line with the second bounding box of the anchor word within the visual image, wherein the subgroup comprises the first bounding box of the text string (wherein all the bounding boxes are grouped into a natural reading order) ([0075]).  

Regarding claim 8, Aggarwal teaches wherein the second bounding box of the anchor word and the first bounding box of the text string are in line with each other in a horizontal direction or in a vertical direction (wherein the bounding boxes are in line with each other based on the natural reading order; such as for English the bounding boxes are in line horizontally) ([0075]).  

Regarding claim 9, Sangala teaches further comprising: based at least in part on a result of analyzing the characters of the text string (using the convolutional neural net to identify candidate text strings that have a higher confidence to being a signature) ([0045-0046]), determining, by the system (a system comprising one or more processors) ([0009]), that the characters of the text string, as predicted based at least in part on the predicting of the respective characters of the respective candidate text strings of the respective individual text string images (using the convolutional neural net to identify candidate text strings that have a higher confidence to being a signature) ([0045-0046]), conform to a defined text string criterion associated with the anchor word (using the convolutional neural net to identify candidate text strings that have a higher confidence to being a signature associated with the anchor word) ([0044-0046] and [0054]); and determining, by the system (a system comprising one or more processors) ([0009]), that the first bounding box of the text string is the bounding box of interest that contains the text string (wherein the bounding box around the text string of a signature is one of a plurality of bounding boxes) (Fig. 3F, item 335; [0034] and [0054]) based at least in part on the determining that the characters of the text string conform to the defined text string criterion (using the convolutional neural net to identify candidate text strings that have a higher confidence to being a signature) ([0045-0046]) associated with the anchor word (the bounding box being close to the bounding box of the anchor word and having signature classification) (Fig. 3F; [0044-0045] and [0054]) and based at least in part on the first location of the first bounding box of the text string in relation to the second location of the second bounding box of the anchor word as compared to the other locations of the other candidate text strings of the subgroup relative to the second location of the second bounding box of the anchor word (wherein the bounding box around the signature is selected instead of the other bounding boxes in part because of the proximity of the bounding box being close to the bounding box of the anchor word) (Fig. 3F; [0054]).  
However, Sangala does not explicitly teach the text being “normalized”.
Aggarwal teaches document structure extraction ([0001]); transforming, by the system (extraction system 100) (Fig. 1; [0051]), respective individual text string images of respective candidate text strings in respective bounding boxes (wherein the text is in respective bounding boxes) ([0076]) to generate respective normalized individual text string images of the respective candidate text strings in the respective bounding boxes (normalizing the bounding boxes in sequence) ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangala to include normalization and sequence modeling since it allows for more accurate segmentation techniques (Aggarwal; [0177]).

Regarding claim 10, Sangala teaches further comprising: inputting, by the system (a system comprising one or more processors) ([0009]), the respective locations of the respective bounding boxes of the respective candidate text strings and the second location of the second bounding box of the anchor word to a trained neural network (inputting the bounding boxes into a convolutional neural net to differentiate between classes) ([0045]); 
determining, by the system (a system comprising one or more processors) ([0009]), respective probability values (determine relative confidence) ([0045-0046]) that indicate respective probabilities that the respective candidate text strings are the text string (using the confidence level to determine a bounding box contains a signature) ([0045-0046]), based at least in part on a neural network analysis (based at least in part on the convolutional neural net) ([0045]), by the trained neural network (which can be trained to differentiate between classes) ([0045]), of the respective locations of the respective bounding boxes of the respective candidate text strings in relation to the second location of the second bounding box of the anchor word (using the relative confidence in the classification to determine which bounding box in relation to the anchor word is a signature) ([0045-0046]); and 
determining, by the system (a system comprising one or more processors) ([0009]), that the text string is associated with the anchor word based at least in part on the text string being determined to have a highest probability value (having a much higher confidence) ([0046]) of being the text string as compared to other probability values associated with other candidate text strings of the respective candidate text strings, wherein the respective probability values comprise the highest probability value and the other probability values (wherein the signature box should have a much higher confidence than the remaining regions) ([0046]).  

Regarding claim 11, Sangala teaches further comprising: inputting, by the system (a system comprising one or more processors) ([0009]), the visual image to a trained neural network (inputting the image into a trained convolutional neural net) ([0045]); 
extracting, by the system (a system comprising one or more processors) ([0009]), from the visual image, respective images of the respective candidate text strings in relation to the anchor word (extracting a series of subsections of the image as bit vectors) ([0045]); and 
predicting, by the trained neural network of the system (trained convolutional neural net) ([0045]), that the text string is associated with the anchor word based at least in part on a neural network analysis of the respective images of the anchor word and the respective candidate text strings (predicting that the text string is the signature based on the high confidence of the bounding box that contains a signature based on the convolutional neural net) ([0045-0046]).  

Regarding claim 12, Sangala teaches further comprising: training, by the system (a system comprising one or more processors) ([0009]), a neural network to identify the respective candidate text strings in the visual image (training convolutional neural net to differentiate between different classes) ([0045]), predict the characters of the text string (predicting the characters in the text string having a high confidence in containing a signature based on their classification) ([0045-0046]), predict the first bounding box is the bounding box of interest that contains the text string (predicting a high confidence in containing a signature in the bounding box) ([0045-0046]), predict that the text string is associated with the anchor word (determining the text string as the signature based on the proximity to the anchor word and features of the text string in the bounding box, such as the length, aspect ratio, density of pixels, and/or input from a machine learning analysis of the contents) (Fig. 3F; [0054]), or determine respective probability values that the respective candidate text strings are the text string (determining a high confidence that the text string is a signature) ([0045-0046]), based at least in part on a group of training example visual images comprising information relating to text strings and anchor words, to create a trained neural network (the trained convolutional neural net) ([0045-0046]); and 
performing, by the trained neural network the system, a neural network analysis on information relating to the visual image to facilitate identifying the respective candidate text strings in the visual image (using the convolutional neural net to identify candidate text strings that have a higher confidence to being a signature) ([0045-0046]), predicting the characters of the text string, predicting the first bounding box is the bounding box of interest that contains the text string (determining a high confidence that the text string is a signature within the bounding box) ([0045-0046]), predicting that the text string is associated with the anchor word (determining the text string as the signature based on the proximity to the anchor word and features of the text string in the bounding box, such as the length, aspect ratio, density of pixels, and/or input from a machine learning analysis of the contents) (Fig. 3F; [0054]), or determining respective probability values that the respective candidate text strings are the text string (determining a high confidence that the text string is a signature within the bounding box) ([0045-0046]).  

Regarding claim 13, Sangala teaches wherein the training of the neural network comprises training the neural network to determine or predict alphanumeric characters of text strings based at least in part on the group of training example visual images (wherein the trained convolutional neural net was trained to differentiate between classes, such as typewritten words, numbers, handwritten printed text, and/or handwritten signatures) ([0045]), and wherein at least a subgroup of the group of training example visual images comprises information relating to alphanumeric characters (wherein the convolutional neural net is used to determine signatures and numbers and thus is trained based on information relating to alphanumeric characters) ([0045-0046] and [0054]).

Regarding claim 14, Aggarwal teaches further comprising: presenting, by the system, at least one of the anchor word or the text string in an editable format (wherein the data fields include text that can be editable spaces) ([0025]).  

Regarding claim 16, Sangala teaches wherein the item of text information comprises alphabetical characters or numerical characters (wherein the text string is a signature comprising alphanumeric characters) (Fig. 3F; [0054]). Aggarwal teaches wherein the interface component presents at least one of the context item of information or the item of text information in an editable format (wherein the data fields include text that can be editable spaces) ([0025]).   

Regarding claim 20, Sangala teaches wherein the operations further comprise: wherein the item of text information comprises alphabetical characters or numerical characters (wherein the text string is a signature comprising alphanumeric characters) (Fig. 3F; [0054]). Aggarwal teaches presenting at least one of the context item or the item of text information in an editable format (wherein the data fields include text that can be editable spaces) ([0025]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov